Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed
This in response to the preliminary amendment filed 07/01/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Claims 87-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
Applicant’s election without traverse of group I in the reply filed on 12/21/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-67, 69, 70, 72-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.) 
Regarding claim 62, 70 Mashimo et al. discloses as shown in Figure 1, a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient;  a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, wherein the controller comprises a housing (housing of cabinet);  and a pump (pumping system 22, see paragraph [0024]) in fluid communication with the balloon and releasably coupled to the housing of the controller, wherein the elongate body comprises an inflation lumen, and wherein the pump is coupled to the inflation lumen via tubing. See paragraph [0056].
Mashimo fails to disclose wherein the pump is capable of being decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon, and in fluid communication with the balloon and releasably coupled to the housing of the controller.  
O’Donnell et al., from a related field of endeavor teaches a similar controller as shown in Figures 1-6, wherein the pump (syringe 12, see col. 5, lines 32-50) is capable of being decoupled from the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo such that the pump is capable of being decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon as taught by Mashimo by substituting the controller disclosed by Mashimo for the controller disclosed by O’Donnell, or to incorporate the bracket 80 and claim 82 disclosed by O’Donnell into the controller disclosed by Mashimo and substitute the syringe disclosed by Mashimo for the syringe disclsoed by O’Donnell  in order to allow for both automatic and more precise manual control of the pump.
Regarding claim 63, Mashimo in view of O’Donnell et al.,  wherein the housing comprises 
an open cavity (opening in clamp 82, see col. 7, lines 61-67 of O’Donnell), and wherein the pump is contained within the open cavity when coupled to the housing. 
Regarding claim 64, Mashimo in view of O’Donnell et al. disclose wherein the controller comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the pump to actuate the pump when the controller adjusts the volume of the balloon.
Regarding claim 65, Mashimo in view of O’Donnell disclose wherein the system further comprises one or more of a position sensor and a motion sensor (pressure sensor 24 is interpreted as a motion sensor because it senses motion of fluid within the line, see col. 7, lines 15-32 of O’Donnell) capable of determining an adjustment in the volume of the balloon when the pump is coupled to the housing. See col. 11, lines 22-41
Regarding claim 66,  Mashimo in view of O’Donnell disclose wherein the system further 
comprises a position sensor (a syringe insertion detector 136 of O’Donnell) and wherein the position sensor is capable of monitoring a position of a portion of the pump when the pump is coupled to the 
housing. See col. 11, lines 37-47 of O’Donnell.

pump (see paragraph [0024] of Mashimo) comprising a plunger and the position sensor is configured to measure a position of the plunger. See col. 11, lines 37-47 of O’Donnell.
	Regarding claim 69.  Mashimo in view of O’Donnell disclose wherein the controller comprises a system controller (controller within instrument 76, see col. 7, lines 43-61 of O’Donnell) and the blood flow control system further comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48 of O’Donnell) coupled to the elongate body of the blood flow control device. 
Regarding claims 72, 73 Mashimo disclose where the controller is capable of to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor, and a target blood pressure, wherein the target blood pressure is capable of being a mean arterial pressure. See paragraphs [0024], [0029].
Regarding claims 74, 75   Mashimo discloses wherein the controller is configured to adjust the volume of the balloon based on user input (a keyboard 18 is disclosed as providing user access to the memory and processing of the computer which adjust the volume of the balloon, therefore a user is capable of adjusting how the computer adjusts the volume of the balloon see paragraph [0024]) received at the controller, wherein the system further comprises a user interface comprising an input device (keyboard 18), wherein the user input is received via the user input device. 
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.)  as applied to claim 65 above, and further in view of U.S. Patent Number 4,396,385 (Kelly).
 	Regarding claim 68, Mashimo fails to disclose wherein the system further comprises a motion sensor and wherein the motion sensor is configured to monitor movement of the motor when the pump is actuated using the motor. 
Kelly, from the same field of endeavor teaches a similar system which includes a similar pump and motor which includes a motion sensor (motion sensor circuit 103, see col. 6, lines 8-17) and wherein the motion sensor is configured to monitor movement of the motor when the pump is actuated using the motor, for the purpose of inhibiting a signal to pulse control circuits in the event the stepper motor becomes stalled.
.
 
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.)  as applied to claim 65 above, and further in view of U.S. Patent Number 6,248,083 (Smith)
Regarding claim 71,   Mashimo fails to disclose wherein the system further 
comprises a barometer configured to measure ambient pressure. 
	Smith, from a related field of endeavor teaches a similar system as shown in Figure 2, where the system includes a  barometer configured to measure ambient pressure. See col. 4, lines 60-63.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Mashimo to include the barometer disclosed by Smith in order to measure the ambient pressure.
Claims 62-67, 69, 76-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,569 (O’Donnell et al.) in view of U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) 
Regarding claim 62, O’Donnell et al. discloses as shown in Figures 1-6, a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of catheter balloon catheter, see col. 7, lines 1-9), a balloon (balloon of balloon catheter, see col. 7, lines 1-9) coupled to an end portion of the elongate body, wherein the balloon is configured for placement within a blood vessel of a patient; a controller comprises a housing (housing of instrument 76 and bracket 80 and clamp 82 , see col. 7, lines 43-61); and a pump (syringe 12, see col. 5, lines 32-49) in fluid communication with the balloon and releasably coupled to the housing of the controller, wherein the pump is configured to be: decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon; and 
O’Donnell fails to disclose a first sensor coupled to the elongate body proximal to the balloon, and a second sensor coupled to the elongate body distal to the balloon, the controller communicably coupled to the first and second sensors,
Mashimo et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where the system includes a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient;  a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, for the purpose of measuring pressure and controlling the volume of the balloon based on that pressure. See paragraphs [0024], [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by O’Donnell by including the first and second sensors disclosed by Mashimo et al., such that a first sensor coupled to the elongate body proximal to the balloon, and a second sensor coupled to the elongate body distal to the balloon, the controller communicably coupled to the first and second sensors, in order to measure pressure and control the volume of the balloon based on that pressure.
Regarding claim 63, O’Donnell et al., discloses  wherein the housing comprises an open cavity (opening in clamp 82, see col. 7, lines 61-67 of O’Donnell), and wherein the pump is contained within the open cavity when coupled to the housing. 
Regarding claim 64, O’Donnell et al. dislcsoes wherein the controller comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the pump to actuate the pump when the controller adjusts the volume of the balloon.

Regarding claim 65, O’Donnell discloses wherein the system further comprises one or more of a position sensor and a motion sensor (pressure sensor 24 is interpreted as a motion sensor because it senses motion of fluid within the line, see col. 7, lines 15-32 of O’Donnell) capable of determining an adjustment in the volume of the balloon when the pump is coupled to the housing. See col. 11, lines 22-41
Regarding claim 66,  O’Donnell disclose wherein the system further comprises a position sensor (a syringe insertion detector 136 of O’Donnell) and wherein the position sensor is capable of monitoring a position of a portion of the pump when the pump is coupled to the 
housing. See col. 11, lines 37-47 of O’Donnell.
 	Regarding claim 67, O’Donnell discloses wherein the pump is a syringe pump (syringe 12, see col. 5, lines 32-49) comprising a plunger and the position sensor is configured to measure a position of the plunger. See col. 11, lines 37-47 of O’Donnell.
	Regarding claim 69.  O’Donnell discloses wherein the controller comprises a system controller (controller within instrument 76, see col. 7, lines 43-61 of O’Donnell) and the blood flow control system further comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48 of O’Donnell) coupled to the elongate body of the blood flow control device. 
Regarding claim 76,  O’Donnell et al. discloses as shown in Figures 1-6,  a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of catheter balloon catheter, see col. 7, lines 1-9), a balloon (balloon of balloon catheter, see col. 7, lines 1-9) coupled to an end portion of the elongate body and configured for placement within a blood vessel of a patient;  and a syringe pump (syringe 12, see col. 5, lines 32-49) in fluid communication with the balloon, one of more controllers (instrument 76, see col. 7, lines 43-61, circuit board 46, see col. 6, lines 35-48 of O’Donnell, drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell, a syringe insertion detector 136 of O’Donnell, remote controller 56, see col. 6, lines 66, 67 and col. 7, lines 1-9), wherein the system comprises: a first mode in which a plunger of the syringe pump is manually adjustable by a user to control a size of the balloon;  and a second mode in which the one or more controllers is configured to 
O’Donnell et al. fails to disclose a proximal blood pressure sensor, and a distal blood pressure sensor;  the one or more controllers communicably coupled to the proximal and distal blood pressure sensors, the second mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensor
Mashimo et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where the system includes a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient; a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, a mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensorfor the purpose of measuring pressure and controlling the volume of the balloon based on that pressure. See paragraphs [0024], [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by O’Donnell by including the first and second sensors disclosed by Mashimo et al., such that a proximal blood pressure sensor, and a distal blood pressure sensor;  one or more controllers communicably coupled to the proximal and distal blood pressure sensors, the second mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensor, in order to measure pressure and control the volume of the balloon based on that pressure.

Regarding claim 79, O’Donnell discloses  wherein the one or more controllers comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48) coupled to the elongate body of the blood flow control device and a system controller (circuit within instrument 76, see col. 7, lines 43-61 of O’Donnell). 
Regarding claim 80, O’Donnell discloses  wherein the one or more controllers comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the syringe pump in the second mode to actuate the syringe pump. 
 	Regarding claim 81,   O’Donnell discloses  wherein the system further comprises a position sensor (a syringe insertion detector 136 of O’Donnell )and wherein the position sensor is configured to 
measure a position of the plunger of the syringe pump in the second mode. 
 	Regarding claim 82, O’Donnell discloses  wherein the system further comprises a third mode in which the one or more controllers (remote controller 56, see col. 6, lines 66, 67 and col. 7, lines 1-9) is configured to control the size of the balloon based on user input received at the controller. 
 	Regarding claims 83, 84   O’Donnell in view of Mashimo et al., wherein in the second mode, the 
one or more controllers is configured to automatically control the size of the balloon based on a target blood pressure or target blood pressure range, wherein in the second mode, the one or more controllers is configured to automatically control the size of the balloon based on the target blood pressure, wherein the target blood pressure is capable of being a mean arterial pressure. See paragraphs [0024], [0029] of Mashimo.
Regarding claim  85,   O’Donnell in view of Mashimo et al.,wherein the elongate body 
comprises an inflation lumen, and wherein the syringe pump is coupled to the inflation lumen via tubing (flexible fluid line 58, see col. 7, lines 26-30). 
Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,569 (O’Donnell et al.)  U.S. in view of Patent Publication Number 2010/0113939 (Mashimo et al.) in view as applied to claim 76 above, and further in view of U.S. Patent Number 6,248,083 (Smith)
Regarding claim 86,   O’Donnell fails to disclose wherein the one or more controllers further comprises a barometer configured to measure ambient 
pressure. 

	Smith, from a related field of endeavor teaches a similar system as shown in Figure 2, where the system includes a  barometer configured to measure ambient pressure. See col. 4, lines 60-63.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by O’Donnell to include the barometer disclosed by Smith in order to measure the ambient pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771